Citation Nr: 0739625	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.

The issues of service connection for erectile dysfunction 
sleep disorder, hypertension, flat feet, shaking and jerking 
of the right and left legs, diverticulitis and irritable 
bowel condition, and gastroesophageal reflux disorder and 
hiatal hernia, will be addressed by the Board in a separate 
decision.


REMAND

The veteran seeks an initial evaluation in excess of 50 
percent for his service-connected post-traumatic stress 
disorder (PTSD).  

In January 2006, the veteran submitted a statement alleging 
that the severity of his service-connected PTSD had 
significantly increased since his most recent VA examination 
for PTSD, conducted in August 2004.  In particular, the 
veteran reported increased nightmares, irritability, 
homicidal thoughts, social isolation and paranoia.  He also 
indicated that this condition causes him to become 
disoriented at times.

Given the passage of time since his most recent examination, 
and the allegations set forth by the veteran, the Board finds 
that a VA examination, after a review of the entire claims 
file, would assist the Board in clarifying the extent of the 
veteran's disability and would be instructive with regard to 
the appropriate disposition of the issue under appellate 
review.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(a veteran is entitled to a new examination after a two-year 
period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).  
Accordingly, this matter must be remanded for an additional 
VA examination to ascertain the current severity of the 
veteran's service-connected PTSD.  

Accordingly, the case is remanded for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected PTSD since January 
2005.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO must make arrangements for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD: depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF 
score, together with an explanation of 
what the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



